DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 07/06/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on 07/06/2022 with respect to claims have been considered but they are moot as they not applicable to the combination of references used in the office action.
Please see Section 6 below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, lines 6-8 recites “wherein first and second UPF of the plurality of UPFs from different sources are adapted to communicate with a session management function via different non-standard interfaces comprising extensions to an otherwise standard service-based interface“. It is not clear where the element “different non-standard interfaces comprising extensions to an otherwise standard service-based interface” is described implicitly or explicitly in the original disclosure. Applicant provided Specification [0037-0038] as support for the new claim limitation. Although, Specification [0038] discloses “UPFs from multiple vendors”, however none of Specification [0037-0038] or any other place in the original disclosure implicitly or explicitly describes “UPFs from different sources are adapted to communicate with a session management function via different non-standard interfaces comprising extensions to an otherwise standard service-based interface”. Therefore the amended claim 1 include “new matter”.
Accordingly Claim 1 is rejected.
Similarly, amended independent claims 10 and 16 with similar feature are also rejected for the same reason as claim 1.
Dependent claims 2-9, 11-15 and 17-20, being dependent on claims 1, 10 and 16 are also rejected for the same reason as above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-8, 10-11 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (WO 2019242698 A1, machine translation, of record, hereinafter ‘HU’) in view of Zahemszky et al. (US 20220132385 A1, hereinafter ‘ZAHEMSZKY’).
Regarding claim 1, HU teaches a method (Fig. 1 Page 9 Para 4: The system shown in FIG. 1, and the system may include: a service control network element and a plurality of session management network elements (such as a session management network element 1 and a session management network element 2) Multiple user plane network elements (such as user plane network element 1, user plane network element 2, etc.) may also include: terminals, access network equipment, access and mobility management function entities(Access and Mobility Management Function, AMF ), Data Network (DN), etc. The service control network element in FIG. 1 may be called a Service Control Function (SCF). The service control network element may be independently deployed in the system shown in FIG. 1. (Page 10 Para 1) FIG. 1 may be as shown in FIG. 2a fifth generation (5th Generation,5G) system, the session management network element in FIG. 1 may be a session management function (SMF), and the user plane network element may be a user plane function (user plane function, UPF). (Page 23 Para 7-8) the service control network element may be a communication device including a processing module. The device may further include a storage module for storing program code and data of the device. A processor may also be a combination that implements computing functions. Storage module is a memory) comprising:
providing, by a processing system including a processor, a controller function for a plurality of user plane functions (UPFs) of a communication network  (Fig. 1, SCF for a user plane function (UPF) of a communication network (Fig. 1, Page 9 Para 4-5) The system shown in FIG. 1, and the system may include: a service control network element and a plurality of session management network elements (such as a session management network element 1 and a session management network element 2) Multiple user plane network elements (such as user plane network element 1, user plane network element 2, etc.). … The service control network element in FIG. 1 may be called a Service Control Function (SCF). (Page 10, Para 1, Fig. 2a) Wherein, the system shown in FIG. 1 may be as shown in FIG. 2a fifth generation (5th Generation,5G) system), wherein the controller function  facilitates automated procedures for at least one of authentication, deployment, configuration, testing, and controlling availability of the plurality of UPF ( (Page 9 Para 5) The service control network element has functions such as maintaining the management relationship between the session management network element and the user plane network element in the network shown in FIG. 1, and uniformly orchestrating the user plane network element selection strategy required by each session management network element to select the user plane network element, (Page 16 Para 4) the service management network element (the service control network element, see Page 16 Para 4 line 1) performs unified management on the session management network element and the user plane network element, and centrally delivers the information required for the connection between the session management network element and the user plane network element, thereby realizing the session management network element and the user plane network element. Deploy and connect automatically. See also Fig. 2a: the system may include: a service control network element and Multiple user plane network elements), independent of a source of the  plurality of UPF (Page 9 Para 5: The service control network element may be independently deployed in the system shown in FIG. 1. (Page 10 Para 1) the system shown in FIG. 1 may be as shown in FIG. 2a); and
providing, by the processing system, an interface to facilitate communication between the controller function and the plurality of UPF, wherein the controller function uses the interface to facilitate the automated  procedures (Page 10 Para 1: the UPF can communicate with the SMF through the NG interface 4 (N4 for short). Establish control plane signaling connection, UPF can exchange user plane data with data network through NG interface 6 (referred to as N6), SCF can establish control with SMF and UPF through newly added NG interface x (referred to as Nx) (not yet defined)), the automated procedures facilitating communication between the plurality of UPFs and the session management function via the standard service-based interface (Page 10 Para 1: SCF can establish control with SMF and UPF through newly added NG interface x (referred to as Nx) (standard service-based interface, as obvious). (Page 16 Para 4) the service management network element (the service control network element, see Page 16 Para 4 line 1) performs unified management on the session management network element and the user plane network element, and centrally delivers the information required for the connection between the session management network element and the user plane network element, thereby realizing the session management network element and the user plane network element. Deploy and connect automatically. See also Fig. 2a: the system may include: a service control network element and Multiple user plane network elements).  
HU is silent about wherein first and second UPF of the plurality of UPFs from different sources are adapted to communicate with a session management function via different non-standard interfaces comprising extensions to an otherwise standard service-based interface.
In analogous art, ZAHEMSZKY teaches wherein first and second UPF of the plurality of UPFs from different sources are adapted to communicate with a session management function via different non-standard interfaces comprising extensions to an otherwise standard service-based interface (Fig. 1 N4 interface between UPF and SMF, [0003] The core network consists of a user plane component 30, called User Plane Function (UPF) and control plane components 40. [0004] The architecture of the control plane functions 40 follows service-based principles. The idea is that the functions in the architecture can deliver certain services to the other functions. [0005] In order to achieve a more optimal routing of packets in the 5G core network, i.e. between the DN 50 and the RAN 20, two components have been added to the core network shown in FIG. 1; one into the user plane and one into the control plane. [0006] The new component in the user plane is called Internet Protocol (IP) Announcement Point (IAP)…. IAP encapsulates the received packet and the encapsulated packet is sent to the UE's 25 current location in the core network, i.e. to the UPF that is serving the UE. The current location is retrieved by contacting a Location Register (LR), which is the new component in the control plane. (Fig. 3, [0011]) the LR would be implemented in the SMF 77 and some proprietary LR-IAP signaling may need to be added to the SMF-UPF interfaces.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ZAHEMSZKY to the system of HU in order to take the advantage of a method to achieve the more optimal routing architecture for packets in the 5G core network between core data network and radio access network (ZAHEMSZKY: [0005, 0011]).

Regarding claim 2, HU teaches the method of claim 1, wherein the communication network comprises a 5G core network (Page 9 Para 5: A core network element, The service control network element has functions such as maintaining the management relationship between the session management network element and the user plane network element in the network shown in FIG. 1. (Fig. 2A, Page 10 Para 1) FIG. 1 may be as shown in FIG. 2a fifth generation (5th Generation,5G) system).  

Regarding claim 3, HU expressly does not disclose the method of claim 2, UPF is deployed at an edge of the core network.
In an analogous art, ZAHEMSZKY teaches UPF is deployed at an edge of the core network (Fig. 1, [0003] The core network consists of a user plane component 30, called User Plane Function (UPF) and control plane components 40. [0006] This may be because the operator's network is large and there are multiple peering points to the DN, or because of an edge scenario where the DN is split up in multiple local (edge) portions of the DN and a global portion of the DN. The IAPs do not need to contact the LR after receiving every single packet. [0011] It is possible to achieve the more optimal routing architecture described above including the IAP and LR functionalities with today's 3GPP 5G core network. …  If the UE's user plane packet treatment (the user plane service) is done in UPF-a, whereas UPF-b, UPF-c, UPF-d merely act as anchor points, then UPF-b, UPF-c and UPF-d can be seen as IAPs (UPFs deployed at the edge of core networks)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ZAHEMSZKY to the system of HU in order to take the advantage of a method to achieve the more optimal routing architecture for packets in the 5G core network between core data network and radio access network (ZAHEMSZKY: [0005, 0011]).

Regarding claim 5, HU teaches the method of claim 1, further comprising adding, by the processing system, a user plane control function (UPCF) to the UPF plurality of UPFs, wherein the UPCF receives and executes commands from the controller function regarding the automated procedures (Page 9, Para 7: The user plane network element (UPF) in FIG. 1,  is responsible for filtering the terminal's data packets, data transmission / forwarding, rate control, and generating billing information (a user plane control function at a UPF). (Page 19, Para 7) Step 502: The SCF obtains the management relationship between the SMF and the UPF; sends service application requests to SMF1, SMF2, and UPF1 to UPF3, respectively, to implement the instantiation and deployment of SMF1, SMF2, and UPF1 to UPF3 (installing/adding UPCF). (Page 20, Para 8-9) Step 507: UPF1 sends a third request message to the SCF according to the service address of the SCF. The third request message may be a management request, to request SCF to send an SMF list to UPF1 (a control plane message, indicating a user plane control function, UPCF, installed at the UPF1, functioning for control plane messaging, construed based on MPEP 2163.03 "the description need not be in ipsis verbis [i.e., "in the same words"] to be sufficient"). (Page 16 Para 4) the service management network element (the service control network element, see Page 16 Para 4 line 1) performs unified management on the session management network element and the user plane network element, and centrally delivers the information required for the connection between the session management network element and the user plane network element, thereby realizing the session management network element and the user plane network element. Deploy and connect automatically. See also Fig. 2a: the system may include: a service control network element and Multiple user plane network elements).  

Regarding claim 6, HU teaches the method of claim 1, wherein availability of a UPF of the plurality of the UPF to be placed in service is according to registration of the UF of the plurality of UPF at a network repository function (NRF) of the communication network (Page 14, Para 2: Step 403: The service control network element (SCF) sends a session management network element (SMF) list to the first user plane network element (UPF), and the first user plane network element receives the session management network element list. (Page 15, Para 4) Step 405: The first user plane network element establishes a communication connection with the session management network element according to the session management network element list. (Page 15, Para 6) the first user plane network element may Send a query request carrying the ID of the session management network element to the Network Storage Function (NRF), the first user plane network element receives the session from the NRF (UPF is known or registered at NRF as construed from the request and receive messaging between UPF and NRF). (Page 20, Para 8-9) Step 507: UPF1 sends a third request message to the SCF according to the service address of the SCF;  the third request message may be a registration request. See also Fig. 2a: the system may include: a service control network element and Multiple user plane network elements).

Regarding claim 7, HU teaches the method of claim 1, wherein the interface comprises a service-based interface (Page 10 Para 1: FIG. 1 may be as shown in FIG. 2a fifth generation (5th Generation, 5G) system. SCF can establish control with SMF and UPF through newly added NG interface x (referred to as Nx). (5G system is service-based interface (SBA) well known in the art, e.g. ZAHEMSZKY (Fig. 1, [0003, 0004] 5.sup.th Generation (5G) core network 30, 40 as defined by the 3.sup.rd Generation Partnership Program (3GPP).. The core network consists of a user plane component 30, called User Plane Function (UPF) and control plane components 40. [0004] The architecture of the control plane functions 40 follows service-based principles. The idea is that the functions in the architecture can deliver certain services to the other functions), or RAO [0036, 0046])).

Regarding claim 8, HU teaches the method of claim 8, wherein the interface is provided according to a 3GPP service-based architecture (SBA)  (Page 2, Para 4: With the continuous development of 5G services, the 3rd Generation Partnership Project (3GPP)agreement stipulates that SMF and UPF can be deployed in a fully connected manner of N: M. (Page 10 Para 1) FIG. 1 may be as shown in FIG. 2a fifth generation (5th Generation, 5G) system. SCF (Service Control Function, see Page 9 Para 5) can establish control with SMF and UPF through newly added NG interface x (referred to as Nx) (the 3GPP 5G system is SBA based is well known in the art, e.g. ZAHEMSZKY (Fig. 1, [0003, 0004], or RAO [0036, 0046], therefore the interface Nx between SCF and UPF of Fig. 2a being part of the 5G system is a service-based interface))).
 
Regarding claim 10, the claim is interpreted mutatis mutandis, and rejected for the same reason as set forth for claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 6.


Claims 4, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2019242698 A1, machine translation, of record, hereinafter ‘HU’) in view of Zahemszky et al. (US 20220132385 A1, hereinafter ‘ZAHEMSZKY’) and with further in view of Li et al. (US 20210065566 A1, with priority of PCT/US2019/015669, of record, hereinafter ‘LI’).
Regarding claim 4, HU and ZAHEMSZKY do not explicitly disclose the method of claim 1, wherein the testing comprises simulated testing and live network testing of a configuration of a UPF of the plurality of  UPF.
In analogous art, LI teaches wherein the testing comprises simulated testing and live network testing of a configuration of a UPF of the plurality of  UPF (Fig. 1D, [0072] FIG. 1D is a system diagram illustrating the RAN 104 and the CN 106 according to an embodiment. As noted above, the RAN 104 may employ an NR radio technology to communicate with the WTRUs 102a, 102b, 102c over the air interface 116. The RAN 104 may also be in communication with the CN 106. [0077] The CN 106 shown in FIG. 1D may include at least one AMF 182a, 182b, at least one UPF 184a, 184b, at least one Session Management Function (SMF) 183a, 183b. [0078] The AMF 182a, 182b may serve as a control node, may be responsible for authenticating users, selecting a particular SMF 183a, 183b, management of the registration area, mobility management, and the like, to customize CN support for WTRUs 102a, 102b, 102c based on the types of services. [0082] In view of FIGS. 1A-1D, all, of the functions described herein with regard to one or more of: AMF 182a-b, UPF 184a-b, SMF 183a-b, DN 185a-b, and/or any other device(s) described herein, may be performed by one or more emulation devices (not shown). [0083] The emulation devices may be designed to implement one or more tests of other devices in a lab environment (simulated testing) and/or in an operator network environment (live network testing). (indicating testing may comprise simulated testing in lab environment and live operator network testing for configuration of UPF and/or control plane function in the Core network)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LI to the system of HU in order to take the advantage of a method for testing scenario in a testing laboratory and/or a non-deployed (e.g., testing) wired and/or wireless communication network in order to implement testing of one or more components (LI: [0084]).

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 16, HU teaches a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Fig. 1, Fig. 2a, SCF, Page 9 Para 4: The system shown in FIG. 1, and the system may include: a service control network element (device) and a plurality of session management network elements (such as a session management network element 1 and a session management network element 2) Multiple user plane network elements (such as user plane network element 1, user plane network element 2, etc.) may also include: terminals, access network equipment, access and mobility management function entities(Access and Mobility Management Function, AMF ), Data Network (DN), etc. The service control network element in FIG. 1 may be called a Service Control Function (SCF). The service control network element may be independently deployed in the system shown in FIG. 1. (Page 10 Para 1) FIG. 1 may be as shown in FIG. 2a fifth generation (5th Generation,5G) system, the session management network element in FIG. 1 may be a session management function (SMF), and the user plane network element may be a user plane function (user plane function, UPF). (Page 23 Para 7-8: the service control network element may be a communication device including a processing module and a communication module. The communication device exists in the form of a chip product. A processor may also be a combination that implements computing functions, a combination of one or more microprocessors, a processor or a controller, a combination of one or more microprocessors)), the operations comprising:
providing a controller function for a plurality of user plane function (UPFs) of a communication network (Fig. 1, Fig. 2a, SCF) for a user plane function (UPF) of a communication network (Fig. 1, Page 9 Para 4) The system shown in FIG. 1, and the system may include: a service control network element and a plurality of session management network elements (such as a session management network element 1 and a session management network element 2) Multiple user plane network elements (such as user plane network element 1, user plane network element 2, etc.)), wherein the controller function facilitates automated procedures for at least one of authentication, deployment, configuration, testing, and controlling availability of the plurality of  UPFs (Page 9 Para 5: The service control network element has functions such as maintaining the management relationship between the session management network element and the user plane network element in the network shown in FIG. 1, and uniformly orchestrating the user plane network element selection strategy required by each session management network element to select the user plane network element, (Page 16 Para 4) the service management network element (the service control network element, see Page 16 Para 4 line 1) performs unified management on the session management network element and the user plane network element, and centrally delivers the information required for the connection between the session management network element and the user plane network element, thereby realizing the session management network element and the user plane network element. Deploy and connect automatically), independent of a source of the UPF (Page 9 Para 5: The service control network element may be independently deployed in the system shown in FIG. 1); and
providing an interface to facilitate communication between the controller function and the plurality of  UPF, wherein the controller function uses the interface to facilitate the automated  procedures (Page 10 Para 1: the UPF can communicate with the SMF through the NG interface 4 (N4 for short). Establish control plane signaling connection, UPF can exchange user plane data with data network through NG interface 6 (referred to as N6), SCF can establish control with SMF and UPF through newly added NG interface x (referred to as Nx) (not yet defined)), the automated procedures facilitating communication between the plurality of UPFs and the session management function via the standard service-based interface (Page 10 Para 1: SCF can establish control with SMF and UPF through newly added NG interface x (referred to as Nx) (standard service-based interface, as obvious). (Page 16 Para 4) the service management network element (the service control network element, see Page 16 Para 4 line 1) performs unified management on the session management network element and the user plane network element, and centrally delivers the information required for the connection between the session management network element and the user plane network element, thereby realizing the session management network element and the user plane network element. Deploy and connect automatically. See also Fig. 2a: the system may include: a service control network element and Multiple user plane network elements).  
HU does not explicitly disclose wherein the testing comprises simulated testing and live network testing of a configuration of the plurality of UPF, wherein first and second UPF of the plurality of UPFs from different sources are adapted to communicate with a session management function via different non-standard interfaces comprising extensions to an otherwise standard service-based interface.
In analogous art, ZAHEMSZKY teaches wherein first and second UPF of the plurality of UPFs from different sources are adapted to communicate with a session management function via different non-standard interfaces comprising extensions to an otherwise standard service-based interface (Fig. 1 N4 interface between UPF and SMF, [0003] The core network consists of a user plane component 30, called User Plane Function (UPF) and control plane components 40. [0004] The architecture of the control plane functions 40 follows service-based principles. The idea is that the functions in the architecture can deliver certain services to the other functions. [0005] In order to achieve a more optimal routing of packets in the 5G core network, i.e. between the DN 50 and the RAN 20, two components have been added to the core network shown in FIG. 1; one into the user plane and one into the control plane. [0006] The new component in the user plane is called Internet Protocol (IP) Announcement Point (IAP)…. IAP encapsulates the received packet and the encapsulated packet is sent to the UE's 25 current location in the core network, i.e. to the UPF that is serving the UE. The current location is retrieved by contacting a Location Register (LR), which is the new component in the control plane. (Fig. 3, [0011]) the LR would be implemented in the SMF 77 and some proprietary LR-IAP signaling may need to be added to the SMF-UPF interfaces.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ZAHEMSZKY to the system of HU in order to take the advantage of a method to achieve the more optimal routing architecture for packets in the 5G core network between core data network and radio access network (ZAHEMSZKY: [0005, 0011]).
HU and ZAHEMSZKY do not explicitly disclose wherein the testing comprises simulated testing and live network testing of a configuration of the plurality of UPF.
In analogous art, LI teaches wherein the testing comprises simulated testing and live network testing of a configuration of the UPF (Fig. 1D, [0072] FIG. 1D is a system diagram illustrating the RAN 104 and the CN 106 according to an embodiment. As noted above, the RAN 104 may employ an NR radio technology to communicate with the WTRUs 102a, 102b, 102c over the air interface 116. The RAN 104 may also be in communication with the CN 106. [0077] The CN 106 shown in FIG. 1D may include at least one AMF 182a, 182b, at least one UPF 184a, 184b, at least one Session Management Function (SMF) 183a, 183b. [0078] The AMF 182a, 182b may serve as a control node, may be responsible for authenticating users, selecting a particular SMF 183a, 183b, management of the registration area, mobility management, and the like, to customize CN support for WTRUs 102a, 102b, 102c based on the types of services. [0082] In view of FIGS. 1A-1D, all, of the functions described herein with regard to one or more of: AMF 182a-b, UPF 184a-b, SMF 183a-b, DN 185a-b, and/or any other device(s) described herein, may be performed by one or more emulation devices (not shown). [0083] The emulation devices may be designed to implement one or more tests of other devices in a lab environment (simulated testing) and/or in an operator network environment (live network testing). (indicating testing may comprise simulated testing in lab environment and live operator network testing for configuration of UPF and/or control plane function in the Core network)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LI to the system of HU and ZAHEMSZKY in order to take the advantage of a method for testing scenario in a testing laboratory and/or a non-deployed (e.g., testing) wired and/or wireless communication network in order to implement testing of one or more components (LI: [0084]).

Regarding claim 17, HU teaches the non-transitory, machine-readable medium of claim 16, wherein the communication network comprises a 5G core network (Page 9 Para 5: A core network element, The service control network element has functions such as maintaining the management relationship between the session management network element and the user plane network element in the network shown in FIG. 1. (Fig. 2A, Page 10 Para 1) FIG. 1 may be as shown in FIG. 2a fifth generation (5th Generation,5G) system).

Regarding claim 18, HU teaches the non-transitory, machine-readable medium of claim 16, wherein the operations further comprise adding a user plane control function (UPCF) to the plurality of UPF, wherein the UPCF receives and executes commands from the controller function regarding the automated procedures (Page 9, Para 7: The user plane network element (UPF) in FIG. 1,  is responsible for filtering the terminal's data packets, data transmission / forwarding, rate control, and generating billing information (a user plane control function at a UPF). (Page 19, Para 7) Step 502: The SCF obtains the management relationship between the SMF and the UPF; sends service application requests to SMF1, SMF2, and UPF1 to UPF3, respectively, to implement the instantiation and deployment of SMF1, SMF2, and UPF1 to UPF3 (installing/adding UPCF). (Page 20, Para 8-9) Step 507: UPF1 sends a third request message to the SCF according to the service address of the SCF. The third request message may be a management request, to request SCF to send an SMF list to UPF1 (a control plane message, indicating a user plane control function, UPCF, installed at the UPF1, functioning for control plane messaging, construed based on MPEP 2163.03 "the description need not be in ipsis verbis [i.e., "in the same words"] to be sufficient"). (Page 16 Para 4) the service management network element (the service control network element, see Page 16 Para 4 line 1) performs unified management on the session management network element and the user plane network element, and centrally delivers the information required for the connection between the session management network element and the user plane network element, thereby realizing the session management network element and the user plane network element. Deploy and connect automatically. See also Fig. 2a: the system may include: a service control network element and Multiple user plane network elements).  

Regarding claim 19, HU teaches the non-transitory, machine-readable medium of claim 16, wherein availability of the plurality of UPF to be placed in service is according to registration of the plurality of UPFs at a network repository function (NRF) of the communication network (Page 14, Para 2: Step 403: The service control network element (SCF) sends a session management network element (SMF) list to the first user plane network element (UPF), and the first user plane network element receives the session management network element list. (Page 15, Para 4) Step 405: The first user plane network element establishes a communication connection with the session management network element according to the session management network element list. (Page 15, Para 6) the first user plane network element may Send a query request carrying the ID of the session management network element to the Network Storage Function (NRF), the first user plane network element receives the session from the NRF (UPF is known or registered at NRF as construed from the request and receive messaging between UPF and NRF). (Page 20, Para 8-9) Step 507: UPF1 sends a third request message to the SCF according to the service address of the SCF;  the third request message may be a registration request. See also Fig. 2a: the system may include: a service control network element and Multiple user plane network elements).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2019242698 A1, machine translation, of record, hereinafter ‘HU’) in view of Zahemszky et al. (US 20220132385 A1, hereinafter ‘ZAHEMSZKY’) and with further in view of Agarwal et al. (US 20220141630 A1, hereinafter ‘Agarwal’).
Regarding claim 9, HU and Zahemszky do not explicitly disclose the method of claim 1, wherein a UPF of the plurality of UPFs is one of a plurality of enterprise UPFs from a plurality of vendors.
In analogous art, AGARWAL teaches wherein a UPF of the plurality of UPFs is one of a plurality of enterprise UPFs from a plurality of vendors (Fig. 1, [0013] Network slices 102(1)-102(3) may be independent logical networks that help meet specific networking requirements. ...UPFs 112(1)-112(3), SMFs 114(1)-114(3), and PCFs 116(1)-116(3) may be configured to perform operations on behalf of network slices 102(1)-102(3), respectively. [0018] In this example, there are many different parties involved in providing these services to the connected car. A network operator is responsible for managing network slices 102(1)-102(3). An enterprise associated with network slice 102(1) (e.g., the connected car manufacturer) may provide the aforementioned services over network slice 102(1). ...The network operator may charge the enterprise for use of network slices 102(1)-102(3), and the enterprise may further have contracts in place with the first and second partners to provide different end-consumer services (e.g., navigation services, HD video streaming, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of network sliced based billing of AGARWAL to the system of HU and ZAHEMSZKY in order to take the advantage of a method allowing for network sliced based billing based on different end-consumer services for 5G billing system (AGARWAL: [Abstract, 0002, 0018]).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2019242698 A1, machine translation, of record, hereinafter ‘HU’) in view of Zahemszky et al. (US 20220132385 A1, hereinafter ‘ZAHEMSZKY’)  in view of Li et al. (US 20210065566 A1, with priority of PCT/US2019/015669, of record, hereinafter ‘LI’) and with further in view of Agarwal et al. (US 20220141630 A1, hereinafter ‘Agarwal’).
Regarding claim 15, HU, Zahemszky and LI do not explicitly disclose the non-transitory, machine-readable medium of claim 16, wherein the plurality of UPFs comprise a plurality of enterprise UPFs from a plurality of different vendors.
In analogous art, AGARWAL teaches wherein the plurality of UPFs comprise a plurality of enterprise UPFs from a plurality of different vendors (Fig. 1, [0013] Network slices 102(1)-102(3) may be independent logical networks that help meet specific networking requirements. ...UPFs 112(1)-112(3), SMFs 114(1)-114(3), and PCFs 116(1)-116(3) may be configured to perform operations on behalf of network slices 102(1)-102(3), respectively. [0018] In this example, there are many different parties involved in providing these services to the connected car. A network operator is responsible for managing network slices 102(1)-102(3). An enterprise associated with network slice 102(1) (e.g., the connected car manufacturer) may provide the aforementioned services over network slice 102(1). ...The network operator may charge the enterprise for use of network slices 102(1)-102(3), and the enterprise may further have contracts in place with the first and second partners to provide different end-consumer services (e.g., navigation services, HD video streaming, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of network sliced based billing of AGARWAL to the system of HU and ZAHEMSZKY in order to take the advantage of a method allowing for network sliced based billing based on different end-consumer services for 5G billing system (AGARWAL: [Abstract, 0002, 0018]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taaghol et al. (US 9843624 B1), describing Distributed Software Defined Networking
NINGLEKHU et al. (US 20220272620 A1), describing APPARATUS, SYSTEM AND METHOD FOR ENHANCEMENTS TO NETWORK SLICING AND THE POLICY FRAMEWORK OF A 5G NETWORK
Yao et al. (US 20220150740 A1), describing MEASURING THE PERFORMANCE OF A WIRELESS COMMUNICATIONS NETWORK
LIAO, C. (US 20220124469 A1), describing METHOD, USER EQUIPMENT AND COMPUTER-READABLE MEDIUM FOR PROVISIONING LIVE MEDIA PRODUCTION SERVICE IN 5G
LI et al. (US 20220116770 A1), describing APPARATUS, SYSTEM, METHOD, AND COMPUTER-READABLE MEDIUM FOR PERFORMING A MESSAGE SERVICE AND IDENTITY SERVICE IN A 5G NETWORK


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413